DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the request for continued examination, amendment and response filed 6/15/2022. Claims 1 and 3-21 are pending in the application. Claims 1 and 21 were amended and claim 2 was canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 has been entered.
Claim Objections
Claim 4 is  objected to because of the following informalities:  A typographical error appears before the period in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-21 are rejected under 35 U.S.C. 103 as being unpatentable over Paulus et al. (US 2010/0310747 Al) in view of Chen et al. (Journal of Cereal Science 63 (2015) 109-115.and Clement et al. (EP3,078,272 A1), cited by the applicant in an IDS.
Regarding claim 1, 4, 16, Paulus discloses a method to make a baked comestible including cakes [0059], that may be a soft cake as claimed.  Example 3 discloses muffins, and Example 4 disclose  muffins, brownies, cakes, Formulations D and   E  in Example 4. [00108]-[00111].   The method comprises forming and shaping a dough and baking the dough  [0062]. The  dough comprises a pre-treated flour (Example 1)  exemplified by rice flour.  
Paulus discloses [0024] that the starting flour is adjusted to a specified amount of water or moisture content and is heated to a defined temperature in order to accomplish enhanced process tolerance and solution stability. The total moisture or water content is  in the  range of 15 to 30%, by weight of the dry  flour, which overlaps the claimed range/value in claims 1 and 16.  Paulus discloses step(b), namely,  heat treating the flour in a sealed vessel to avoid  water evaporation. The flour with specified moisture content is heated [0025] to a target temperature of from 100 to 180° C., and in one aspect from 100 to 120° C, which overlaps the claimed temperature range. Paulus discloses that the time of heating can vary depending on the composition of the flour, including the starch and protein content, the particle size distribution, the amylase content of the starch component, and the level of enhancement desired as well as the amount of moisture and the heating temperature. In one embodiment, the heating time at target temperature will be from about 1 to 150 minutes, and in another embodiment from about 30 to 120 minutes, which overlaps or encompasses the claimed time period of at least 1 hour. Regarding the claimed final moisture content of the treated flour  as being within +/-2% of the initial content, it is considered that one of ordinary skill in the art would dry the flour to a moisture content as close to the initial moisture content as possible, to ensure consistency in formulation and processing, when the flour is included in bakery compositions. 
Regarding the limitation of slowly digestible starch content of a baked product,  the content of slowly digestible starch would depend on the formulation of the soft cake and the content and effect of ingredients other than flour as well.  A product by process claim is not limited by manipulations of process steps, only the structure implied by the steps. Paulus discloses method steps to produce a pre-treated flour as claimed.  Chen discloses that a pre-treated flour produced by these steps has an SDS content in the claimed range of above 10% by wt. (Table 2). Clement discloses formulating a soft cake composition with humectants and other components to reduce water content and starch gelatinization obtaining SDS content of at least  10% by weight  (It is considered that a soft cake prepared in Paulus with flour that is heat treated as discussed above, and formulated with additional ingredients, inherently has the claimed content of slowly digestible starch, absent evidence to the contrary.  
Regarding claim 3, Clement discloses soft cake compositions  with water activity in the range of 0.4-0.9, preferably  from 0.50 to 0.85 encompassing the claimed range.
.	Regarding claim 5, Paulus discloses (Example 1) adding water to flour, and allowing the flour and water to equilibrate in a sealed vessel [0064].
Regarding claim 6, Paulus discloses further milling the pre-treated flour [0064].
Regarding claims 8 and 17,  Paulus [0025] discloses that the time of heating can vary depending on the composition of the flour, including the starch and protein content, the particle size distribution, the amylase content of the starch component, and the level of enhancement desired as well as the amount of moisture and the heating temperature, recognizing result effective variables in duration of heat treatment.  For example, motivation to apply a heating time as claimed,  for wheat flour, is available from Chen et al.  Chen discloses a heating time of 24 hours at 120deg. C  for wheat flour, (page 110, section 2.4) wherein an SDS content of about 15% and 12% respectively is achieved (Table 2) on heat treating  a flour having a moisture content of 15% and 25% respectively.  It would have been obvious to one of ordinary skill in the art to select a suitable heating time based on the composition of the flour  moisture /temperature conditions in heating, and  the desired level of SDS , as heating time is identified as a result effective variable in Paulus, with a reasonable expectation of success. Paulus [0040] discloses that the heat treatment may be conducted over a range of temperatures of at least 100° C. In one embodiment, the temperature will range from 100 to 200° C., in another embodiment from 120 to 180° C. and in yet another embodiment from 150 to 170° C. The time for thermal inhibition in one embodiment is from 0 to 12 hours, in another embodiment is from 0.25 to 6 hours and in yet another embodiment is from 0.5 to 2 hours.
Regarding claim 9, Paulus [0029] discloses 1-99% % by weight pre-treated flour in a bakery composition [0053]  [0029] which encompasses or overlaps the claimed range.
Regarding claim 10 and 11, 20, Paulus discloses an exemplary rice flour (Example 1), and that in the method of the invention, “flour” is intended to include, without limitation, white flour, whole meal flour, and wholegrain flour [0022]. 
Regarding claim 14, an exemplary cake composition in Paulus [0113] has less than 30 wt.%  sugar and 10% fat, falling within the claimed range.
Regarding claims 12 and 13, Chen discloses (Table 2) an exemplary SDS content of about 15% and 12% by weight respectively achieved with heat – moisture treatment of flour as claimed  (Table 2) with moisture content of 15% and 25% respectively to a target temperature of  120 deg. C.  The disclosed SDS level falls within or overlaps the claimed ranges.
Regarding claim 15, Paulus discloses a method to make a baked comestible including cakes [0059], that may be a soft cake as claimed.  Example 3 discloses muffins, and Example 4 disclose  muffins, brownies, cakes, Formulations D and   E  in Example 4. [00108]-[00111].   The method comprises forming and shaping a dough and baking the dough  [0062]. The  dough comprises a pre-treated flour (Example 1)  exemplified by rice flour.  
Paulus discloses [0024] that the starting flour is adjusted to a specified amount of water or moisture content and is heated to a defined temperature in order to accomplish enhanced process tolerance and solution stability. The total moisture or water content is  in the  range of 15 to 30%, by weight of the dry  flour, which overlaps the claimed range/value in claims 1 and 16.  Paulus discloses step(b), namely,  heat treating the flour in a sealed vessel to avoid  water evaporation. The flour with specified moisture content is heated [0025] to a target temperature of from 100 to 180° C., and in one aspect from 100 to 120° C, which overlaps the claimed temperature range. Paulus discloses that the time of heating can vary depending on the composition of the flour, including the starch and protein content, the particle size distribution, the amylase content of the starch component, and the level of enhancement desired as well as the amount of moisture and the heating temperature. In one embodiment, the heating time at target temperature will be from about 1 to 150 minutes, and in another embodiment from about 30 to 120 minutes, which overlaps or encompasses the claimed time period of at least 1 hour. Regarding the claimed final moisture content of the treated flour  as being within +/-2% of the initial content, it is considered that one of ordinary skill in the art would dry the flour to a moisture content as close to the initial moisture content as possible, to ensure consistency in formulation and processing, when the flour is included in bakery compositions. 
Regarding the limitation of slowly digestible starch content of a baked product,  the content of slowly digestible starch would depend on the formulation of the soft cake and the content and effect of ingredients other than flour as well.  Paulus discloses method steps to produce a pre-treated flour as claimed.  Chen discloses that a pre-treated flour produced by these steps has an SDS content in the claimed range of above 10% by wt. (Table 2). Clement discloses formulating a soft cake composition with humectants and other components to reduce water content and starch gelatinization obtaining SDS content of at least  10% by weight .  It is considered that a soft cake prepared in Paulus with flour that is heat treated as discussed above, and formulated with additional ingredients, inherently has the claimed content of slowly digestible starch.   The term “use” in claim 15 is interpreted as a method to increase SDS content in a baked product.
Regarding claim 18, Paulus discloses [0053] that the bakery product /dough contains from 1% to 99% (w/w) or 2%-95% (w/w) [0029] of the pre-treated flour component , which encompasses the claimed range.
Regarding claim 19, Paulus discloses that the pre-treated flour/starch component may form 100% of the total flour component in the product/dough [0032].
Regarding claim 21, Paulus discloses method steps to produce a pre-treated flour as claimed.  Chen discloses that a pre-treated flour produced by these steps has an SDS content in the of above 10% by wt. (Table 2). Clement discloses formulating a soft cake composition with humectants and other components to reduce water content and starch gelatinization obtaining SDS content of at least  10% by weight  [0020 [0021]. It is considered that a soft cake prepared in modified Paulus with wheat flour that is heat treated as discussed above, and modified with additional ingredients, including humectants that are disclosed in Clement,  inherently has the claimed content of slowly digestible starch.  
Response to Arguments
Applicant’s arguments have been considered but are not fully persuasive.
The rejection under 35 USC 112 is withdrawn in view of the amended claims.
Regarding the rejection of claims under 35 USC 103, it is pointed out that the content of slowly digestible starch would depend on the formulation of the soft cake and the content and effect of ingredients other than flour, as well.  
Paulus discloses method steps to produce a pre-treated flour as claimed.  Chen discloses that a pre-treated flour produced by these steps has an SDS content in the of above 10% by wt. (Table 2). Clement discloses formulating a soft cake composition with humectants and other components to reduce water content and starch gelatinization obtaining SDS content of at least  10% by weight  [0020 [0021]. It is considered that a soft cake prepared in Paulus with flour that is heat treated as discussed above, and modified with additional ingredients, including humectants that are disclosed in Clement,  inherently has the claimed content of slowly digestible starch 
Regarding the argued  “unexpected results” it is pointed out that pre-treated wheat flour by the claimed method steps, as disclosed in prior art Chen, contains greater than  10% by wt. SDS. Applicant’s “unexpected” results are with a composition comprising such a flour and additional ingredients including humectant glycerol, as compared to a control that does not have higher SDS flour, or with products that have a different identity, for example biscuits.  Claim 1 and dependent claims are not restricted to refined wheat flour and do not disclose other ingredients in the composition, which would have an effect on water binding and in producing slowly digestible structures.  It is not known if the same results would be obtained in the absence of the other ingredients. Therefore the unexpected results are not commensurate in scope with the claimed invention. 
For these reasons, applicant’s arguments are not persuasive.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793